Name: Council Decision 2008/613/CFSP of 24Ã July 2008 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: social affairs;  international affairs;  United Nations;  political geography;  rights and freedoms;  civil law
 Date Published: 2008-07-25

 25.7.2008 EN Official Journal of the European Union L 197/63 COUNCIL DECISION 2008/613/CFSP of 24 July 2008 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/694/CFSP (1), and in particular Article 2 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) Under Common Position 2004/694/CFSP, the Council adopted measures to freeze all funds and economic resources belonging to the natural persons listed in the Annex thereto, who had been indicted by the ICTY. (2) Following the transfer of Mr Stojan ZUPLJANIN to the custody of the ICTY on 21 June 2008, his name should be removed from the list. (3) The list annexed to Common Position 2004/694/CFSP therefore needs to be adjusted accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Common Position 2004/694/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 315, 14.10.2004, p. 52. Common Position as amended by Council Decision 2007/449/CFSP (OJ L 169, 29.6.2007, p. 75) and extended by Common Position 2007/635/CFSP (OJ L 256, 2.10.2007, p. 30). ANNEX List of persons referred to in Article 1 Individual Reason 1. Name: HADZIC Goran (male) Date of birth: 7.9.1958 Place of birth: Vinkovci, Croatia National of Serbia Indicted by the ICTY and still at large Indictment: 4 June 2004 Case No: IT-04-75 2. Name: KARADZIC Radovan (male) Date of birth: 19.6.1945 Place of birth: Petnjica, Savnik municipality, Montenegro National of Bosnia and Herzegovina Indicted by the ICTY and still at large Initial indictment: 25 July 1995; second indictment: 16 November 1995; amended indictment: 31 May 2000 Case No: IT-9-5/18 3. Name: MLADIC Ratko (male) Date of birth: 12.3.1948 Place of birth: Bozanovici, Kalinovik municipality, Bosnia and Herzegovina National of Bosnia and Herzegovina Indicted by the ICTY and still at large Initial indictment: 25 July 1995; second indictment: 16 November 1995; amended indictment: 8 November 2002 Case No: IT-95-5/18